Citation Nr: 0413816	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-28 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability with degenerative arthritis.

2.  Entitlement to service connection for low back disability 
with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.  He also had periods of other service, from May 
16, 1985, to May 15, 1998, with the Army National Guard of 
New Mexico and as an Army Reservist.   
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim seeking 
entitlement to service connection for residuals, right ankle 
injury.  In the August 2002 rating decision, the veteran's 
claim seeking entitlement to service connection for 
residuals, low back injury was denied.


REMAND

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

The veteran claims that he aggravated both his back disorder 
with degenerative arthritis in 1990, and his right ankle 
disorder with degenerative arthritis in 1997  while on duty 
in the Army National Guard of New Mexico.  However, while the 
record contains Army National Guard documentation showing 
yearly retirement points in reference to inactive duty for 
training (INACDUTRA) and active duty, the record is 
incomplete as to the veteran's specific periods of ACDUTRA 
and INACDUTRA from May 16, 1985, to May 15, 1998, in the Army 
National Guard of New Mexico.   





Furthermore, the veteran's medical records from his service 
in the Army National Guard of New Mexico are incomplete.  
Because the veteran alleges that he is entitled to service 
connection based on aggravation of his right ankle and low 
back disorders during his reserve service, the RO must 
request the veteran's reserve medical records from May 16, 
1985, to May 15, 1998, during his service in the Army 
National Guard of New Mexico.

Lastly, under 38 U.S.C.A. § 5103A (d) (West 2002), VA must 
provide a claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, the veteran has a current right ankle 
disability and a low back disability.  In March 1999, the 
veteran was diagnosed with post-traumatic arthritis of the 
right ankle.  In an April 1990 medical report from Dr. R. U, 
the veteran was assessed with lumbosacral back strain.  The 
report noted that as a member of the Army National Guard, the 
veteran noted lower back aching following a field exercise of 
intense physical activity.  According to a May 1992 medical 
report from Dr. G. S., the veteran fell off the open bed of a 
pickup truck at work in April 1992, landing on the right side 
of his back.  The assessment was pre-existing disc 
degeneration, L3-4, and status-post acute lumbar strain.  In 
May 1992, Dr. 
A. G. diagnosed the veteran with degenerative spurring and 
moderately severe narrowing at the L3-L4 level.      

The veteran's April 1969 report of medical history at 
induction into active duty indicated a fracture of the right 
ankle, no sequelae.  The report showed that he never had and 
did not presently have back trouble of any kind.  The 
veteran's January 1971 separation examination from active 
duty indicated a clinically normal spine, other 
musculoskeletal.  According to his May 1985 report of medical 
history at enlistment into the Army National Guard, the 
veteran did not ever have or presently have recurrent back 
pain.  At his June 1990 examination, the veteran's report of 
medical history indicated that he did have recurrent back 
pain.   

However, the veteran has not been given a VA examination in 
this case that has addressed whether any current right ankle 
or low back disorders are the result of injury or trauma 
incurred directly in service, or whether the veteran's pre-
existing right ankle condition increased in severity in 
service and, if so, whether the increase was beyond the 
natural progress of the disorder.  Therefore, the RO should 
arrange for a VA examiner to examine the veteran and comment 
on whether any current right ankle or low back disorders are 
related to service.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.	The RO should take the appropriate 
steps to verify 
all the veteran's periods of ACDUTRA and 
INACDUTRA (to include beginning dates and 
ending dates for each period) in the Army 
National Guard of New Mexico, from May 16, 
1985, to May 15, 1998.  The verification 
process should include contacting the 
Adjutant Generals Office in New Mexico.  

2.  The RO shall request complete service 
medical records from the veteran's period 
of service in the Army National Guard of 
New Mexico, from May 16, 1985, to May 15, 
1998.

3.  Following completion of the 
development items above, the veteran 
should be scheduled for a VA  examination 
of his right ankle and low back.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
in conjunction with the examination.  The 
veteran should be examined to determine 
the nature and etiology of all right 
ankle and low back disorders that might 
be present.

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all disorders of the 
right ankle and low back, the 
veteran currently has.   
 
b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of the disorder.

c.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that the 
current right ankle disorder or low 
back disorder is the result of an 
injury or event during a period of 
ACDUTRA or INACDUTRA.

d.  What right ankle or low back 
disorders did the veteran have when 
he started ACDUTRA or INACDUTRA on 
May 16, 1985?  (Please list the 
diagnoses in the most precise 
medical terms feasible, for each 
ear.)
 
e.  What right ankle or low back 
disorders did the veteran have at 
the end of ACDUTRA or INACDUTRA on 
May 15, 1998?  (Please list the 
diagnoses in the most precise 
medical terms feasible, for each 
ear.)




f.  If any of the disorders that the 
veteran had on May 16, 1985, were 
the same disorders that the veteran 
had on May 15, 1998, based on 
medical analysis of the entire 
record, respond to each of the 
following questions: (1) Was there 
an increase in the severity of 
disability during this time; and (2) 
If there was an increase in the 
severity of disability, was the 
increase beyond the natural progress 
of the disorder?
 
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

4.  The RO should re-adjudicate the 
veteran's claim of service connection for 
right ankle disability with degenerative 
arthritis, and claim of service connection 
for low back disability with degenerative 
arthritis.  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for right ankle disability with 
degenerative arthritis and service 
connection for low back disability with 
degenerative arthritis, which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to 
the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




